Citation Nr: 0705765	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-17 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to March 
1966.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a September 2002 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  The veteran does not currently suffer from PTSD.

2.  The veteran's currently diagnosed dysthymia is not shown 
to be causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder, to include PTSD, have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection for PTSD more specifically requires (1) 
medical evidence diagnosing the condition in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., 1994 (DSM-IV), see 38 C.F.R. § 4.125(a) (2006); (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran served a total of two months and eight days on 
active duty and contends that he suffers from a nervous 
condition as a result of his service.  See DD 214; October 
2001 VA Form 21-526.  The veteran's service medical records 
are devoid of complaint of, or treatment for, any 
psychological problems, to include PTSD.  A psychiatric 
clinical evaluation completed at the time of his separation 
from service was normal.  See March 1966 report of medical 
examination.  

Post-service evidence of record includes an August 2001 
psychological evaluation conducted by Dr. Correa Grau.  The 
veteran reported that he was retired from service immediately 
after completing basic training because he did not know how 
to speak English.  He contends that he began feeling very 
depressed because of this rejection and fell victim to 
alcoholism.  The veteran also reported feeling incompetent, 
inadequate, of little personal value and shameful for not 
being able to explain why he was discharged, and he reported 
attempting suicide.  The veteran indicated that he suffered 
the loss of both hands in a work accident.  He now has a 
metal hook on his left hand and has lost most of the fingers 
on his right hand.  The veteran reported that he was 
recommended to receive a promotion at work, which made him 
happy, but also caused him dread because the promotion 
examination was conducted in English, which he never 
completed.  Dr. Correa Grau indicated his belief that the 
work accident was probably a subconscious suicide attempt to 
get out of having to take the promotion examination.  The 
veteran indicated that he suffers obsessive and ruminating 
thoughts about the cause of his discharge and that his life 
became one of continuous desires to harm himself.  At the 
conclusion of the evaluation, the veteran was diagnosed with 
PTSD, chronic dysthemic disorder, and probable recurrent 
major depression.  Dr. Correa Grau indicated that a causal 
relationship between the symptoms the veteran complained of 
and his premature discharge from the Army exists, and that 
grave damage can be inferred on the part of the U.S. Army.  


The veteran underwent a VA compensation and pension (C&P) 
initial evaluation for PTSD examination in August 2003, at 
which time his claims folder and electronic VA records were 
reviewed.  A very detailed history was taken from the 
veteran, to include his preliminary, military, and post-
military histories.  During a mental status examination, the 
veteran gave relevant, coherent and logical answers.  He was 
not delusional, not hallucinating, and not suicidal or 
homicidal.  The veteran reported that through the years, 
especially after his work accident, he had periods during 
which he would drink excessively.  From what he can remember, 
two periods of time were significant for excessive drinking - 
after his military discharge and after his divorce.  He 
indicated that he is unable to sleep well and occasionally 
wakes up or becomes extremely anxious without reason.  

The VA examiner found that the symptoms as described by the 
veteran did not fulfill any of the diagnostic criteria for 
PTSD and provided a rationale for this opinion.  The examiner 
reported the veteran's acknowledgement that he did not have 
any traumatic experiences while in service, but referred to 
feeling frustrated because he was unable to have a career 
(although he did not have any significant difficulties in 
getting a job after his discharge).  The VA examiner also 
noted that the veteran acknowledged not receiving treatment 
from Dr. Correa Grau, but having seen him over several 
appointments for the purpose of the evaluation.  The veteran 
did not specify whether he ever had any regular psychiatric 
treatment.  The veteran was diagnosed with dysthymia, and the 
VA examiner opined that the veteran's current symptomatology 
has no relationship to his military service.  

Service connection for a psychiatric disorder, to include 
chronic dysthymic disorder/dysthymia and probable recurrent 
major depression, is not supported by the evidence of record.  
The Board acknowledges that Dr. Correa Grau diagnosed the 
veteran with these psychological disabilities and has 
indicated that a causal relationship exists between the 
symptoms the veteran complains of and his premature discharge 
from the U.S. Army.  There is no indication, however, that 
Dr. Correa Grau had the benefit of reviewing the veteran's 
claims folder, to include his service and VA medical records, 
and he did not provide a rationale for his opinion.  
Moreover, these diagnoses were made approximately 35 years 
after the veteran's separation from service and, by the 
veteran's own admission, Dr. Correa Grau never treated him.  
As a non-treating psychiatrist providing an opinion without 
rationale and without the benefit of reviewing the veteran's 
claims folder, Dr. Correa Grau's opinion is offered very 
little probative value.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the probative 
value of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion); Hernandez-Toyens 
v. West, 11 Vet. App. 379 (1998) (the failure of a physician 
to provide a basis for his opinion goes to weight of the 
evidence).  The Board acknowledges that the VA examiner is 
also a non-treating physician.  The opinion provided during 
the C&P examination, however, is afforded greater probative 
value, as the examiner had the benefit of reviewing the 
veteran's claims folder.  In addition, the examiner provided 
a very detailed history and mental status examination before 
concluding that the veteran's dysthymia had symptomatology 
unrelated to his time in service.  

Service connection is also not warranted for PTSD.  Although 
Dr. Correa Grau diagnosed the veteran as suffering from PTSD, 
there is no indication that this diagnosis was made in 
accordance with the DSM-IV criteria.  Moreover, during his 
evaluation by Dr. Correa Grau, the veteran did not indicate 
that he suffered a stressful event in service, but attributed 
his psychological problems to his premature discharge.  The 
VA examiner, on the other hand, found that the symptoms as 
described by the veteran did not fulfill any of the 
diagnostic criteria for PTSD and further pointed out that the 
veteran did not report any traumatic experiences while in 
service, but referred to feeling frustrated because he was 
unable to have a military career.  In the absence of a 
diagnosis of PTSD in accordance with DSM-IV, service 
connection for PTSD is not warranted.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Without evidence showing that a 
disease or disability is present, service connection is not 
warranted.).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the rating decision that is the subject of this 
appeal, the veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  See May 2002 letter.  A May 2003 statement of the 
case (SOC) and a February 2005 letter later advised the 
veteran of the need to provide any evidence in his possession 
that pertains to the claim.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  The 
veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection in a May 2006 supplemental SOC (SSOC).  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service, VA and private medical records 
have been associated with the claims file and he was afforded 
an appropriate VA examination in connection with his claim.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


